     Case 3:20-cv-00634-LAB-LL Document 4 Filed 04/20/20 PageID.18 Page 1 of 14


     Joshua B. Swigart (SBN 225557)
1
     josh@swigartlawgroup.com
2    SWIGART LAW GROUP, APC
     2221 Camino Del Rio S., Ste. 308
3
     San Diego, CA 92108
4    Phone: 866-219-3343
     Fax: 866-219-8344
5
6    Attorneys for Plaintiffs and the
     Putative Class
7
8
9
                               UNITED STATES DISTRICT COURT
10
11                          SOUTHERN DISTRICT OF CALIFORNIA

12
13                                          )   Case No.: ’20CV0634 LAB LL
      C.H. and S.R., individually, and      )
14    on behalf of all others similarly     )   FIRST AMENDED COMPLAINT
      situated,                             )   FOR DAMAGES AND INJUNCTIVE
15
                                            )   RELIEF FOR VIOLATIONS OF
16                      Plaintiff,          )
      v.                                    )       (1) THE CONFIDENTIALITY OF
17
                                            )           MEDICAL INFORMATION
18    TANDEM DIABETES CARE,                 )           ACT, CIVIL CODE §§ 56 ET
      INC.,                                 )           SEQ. (“CMIA”)
19
                                            )
20                     Defendant.           )       (2) NEGLIGENCE
21                                          )
                                                JURY TRIAL DEMANDED
22
23
24
25
26
27
28

     FIRST AMENDED CLASS ACTION COMPLAINT       1
     Case 3:20-cv-00634-LAB-LL Document 4 Filed 04/20/20 PageID.19 Page 2 of 14



1            Named Plaintiffs C.H. and S.R. (“Plaintiffs”), using pseudonyms used to
2    protect the privacy of the named Plaintiffs, bring this class action on behalf of
3    themselves individually and all others similarly situated, by and through their
4    attorneys, against Defendant TANDEM DIABETES CARE, INC. (“TDC” or
5    “Defendant”) and allege upon information and belief as follows:
6
                                            INTRODUCTION
7
8            1.       Under the Confidentiality of Medical Information Act, Civil Code §§
9     56, et seq. (hereinafter referred to as the “CMIA”), Plaintiffs C.H. and S.R., and all
10    other persons similarly situated, had a right to keep their personal medical
11    information provided to Defendant TANDEM DIABETES CARE, INC.,
12    (“Defendant”) confidential. The short title of the CMIA states, “The Legislature
13    hereby finds and declares that persons receiving health care services have a right to
14    expect that the confidentiality of individual identifiable medical information
15    derived by health service providers be reasonably preserved. It is the intention of
16    the Legislature in enacting this act, to provide for the confidentiality of individually
17    identifiable medical information, while permitting certain reasonable and limited
18    uses of that information.” The CMIA specifically provides that “a provider of
19    health care, health care service plan, or contractor shall not disclose medical
20    information regarding a patient of the provider of health care or an enrollee or
21    subscriber of a health care service plan without first obtaining an authorization....”
22    Civil Code. § 56.10(a). The CMIA further provides that “Every provider of health
23    care, health care service plan, pharmaceutical company, or contractor who creates,
24    maintains, preserves, stores, abandons, destroys, or disposes of medical records
25    shall do so in a manner that preserves the confidentiality of the information
26    contained therein. Any provider of health care, health care service plan,
27    pharmaceutical company, or contractor who negligently creates, maintains,
28    preserves, stores, abandons, destroys, or disposes of medical records shall be

     FIRST AMENDED CLASS ACTION COMPLAINT        2
     Case 3:20-cv-00634-LAB-LL Document 4 Filed 04/20/20 PageID.20 Page 3 of 14



1     subject to the remedies ... provided under subdivisions (b) ... of Section 56.36.”
2     Civil Code § 56.101(a).
3            2.       Civil Code § 56.36(b) provides Plaintiffs, and all other persons
4     similarly situated, with a private right to bring an action against Defendant for
5     violation of Civil Code § 56.101 by specifically providing that “[i]n addition to any
6     other remedies available at law, any individual may bring an action against any
7     person or entity who has negligently released confidential information or records
8     concerning him or her in violation of this part, for either or both of the following:
9     (1) ... nominal damages of one thousand dollars ($1,000). In order to recover under
10    this paragraph, it shall not be necessary that the plaintiff suffered or was threatened
11    with actual damages. (2) The amount of actual damages, if any, sustained by the
12    patient.” (Emphasis added.)
13           3.       This class action is brought on behalf of Plaintiffs and a putative class
14    (“the Class”) defined as:
15
               Subclass 1:
16
17            All citizens of the State of California who received medical care from
              TANDEM DIABETES CARE, INC. whose identities, personal data,
18            and medical information were contained in an email account
19            discovered on or about January 17, 2020.
20            Subclass 2:
21
              All citizens who received medical care from TANDEM DIABETES
22            CARE, INC. whose identities, personal data, and medical
              information were contained in an email account discovered on or
23
              about January 17, 2020.
24
25
26
27
28

     FIRST AMENDED CLASS ACTION COMPLAINT         3
     Case 3:20-cv-00634-LAB-LL Document 4 Filed 04/20/20 PageID.21 Page 4 of 14



1            4.       As alleged in greater detail below, Defendant discovered on or about
2     on January 17, 2020, that certain confidential patient data was disseminated to
3     unauthorized and undisclosed third parties. Plaintiffs and other similarly situated
4     members of the putative class were patients, receiving or received medical care
5     from Defendant. Plaintiffs and other patients relied on Defendant not only to aid
6     them in procuring life- saving treatments, but to keep their personal medical
7     information, including their identities, medical record numbers, parent and
8     guardians’ names, and descriptions of the imaging study, and the names of the
9     referring physician strictly confidential as required by the CMIA and other
10    applicable laws. As alleged more fully below, Defendant negligently created,
11    maintained, preserved, and stored Plaintiff’ and the Class members’ confidential
12    medical information without Plaintiffs’ and the Class members’ prior written
13    authorization, which constitutes an unauthorized release of their confidential
14    medical information in violation of Civil Code § 56.101 of the CMIA. Because
15    Civil Code § 56.101 allows for the remedies and penalties provided under Civil
16    Code § 56.36(b), Plaintiffs seek for themselves individually and on behalf of all
17    others similarly situated, nominal damages from Defendant in the amount of one
18    thousand dollars ($1,000) for each violation under Civil Code §56.36(b)(1).
19    Additionally, Plaintiffs, individually an on behalf of all others similarly situated,
20    seek injunctive relief.
21           5.       Plaintiffs makes these allegations on information and belief, with the
22    exception of those allegations that pertain to a plaintiff, or to a plaintiff’s counsel,
23    which Plaintiffs alleges on personal knowledge.
24           6.       While many violations are described below with specificity, this
25    Complaint alleges violations of the statute cited in its entirety.
26           7.       Unless otherwise indicated, the use of any Defendant’s name in this
27    Complaint includes all agents, employees, officers, members, directors, heirs,
28

     FIRST AMENDED CLASS ACTION COMPLAINT        4
     Case 3:20-cv-00634-LAB-LL Document 4 Filed 04/20/20 PageID.22 Page 5 of 14



1     successors, assigns, principals, trustees, sureties, subrogees, representatives, and
2     insurers of that defendant named.
3
                                      JURISDICTION AND VENUE
4
5            8.       This Court has jurisdiction over thus action under 28 U.S.C. § 1332(d)
6      of the Class Action Fairness Act (“CAFA”) because the amount in controversy
7      exceeds the sum or value of $5,000,000, exclusive of interest and costs, with at
8      least one member of the proposed Class being a citizen of a different state than
9      Defendant.
10           9.       Venue is appropriate in the United States District Court for the Southern
11     District of California pursuant to 28 U.S.C. § 1391 for the following reasons: (i)
12     Defendant lists their principle place of business in California, as being located in
13     San Diego. (ii) the conduct complained of herein occurred within this judicial
14     district; and (iii) many of the acts and transactions giving rise to this action
15     occurred in this district because Defendant:
16
                 a) is authorized to conduct business in this district and has intentionally
17
                    availed itself to the laws and markets within this district;
18
                 b) does substantial business within this district;
19
                 c) is subject to personal jurisdiction with this district because it has
20
                    availed itself o the laws and markets within this district; and
21
                 d) the harm to Plaintiffs occurred within this district.
22
23                                                PARTIES
24
           10.        Plaintiff C.H. is a citizen and resident of the State of California, and is
25
      a person receiving and/or received medical care by Defendant. At all times relevant
26
      to this action, Plaintiff C.H. was a patient of Defendant.
27
28

     FIRST AMENDED CLASS ACTION COMPLAINT          5
     Case 3:20-cv-00634-LAB-LL Document 4 Filed 04/20/20 PageID.23 Page 6 of 14



1          11.        Plaintiff S.R. is a resident of San Diego County and a citizen and
2     resident of the State of California, and is a person receiving and/or received medical
3     care by Defendant. At all times relevant to this action, Plaintiff S.R. was a patient
4     of Defendant.
5          12.        Defendant TANDEM DIABETES CARE, INC. is a domestic
6     healthcare provider under the laws of the State of California with a principal place
7     of business and/or headquarters located at 11075 Roselle Street, San Diego, CA
8     92121.
9
                                       FACTUAL ALLEGATIONS
10
11         13.        Plaintiffs incorporate by reference all of the above paragraphs of this
12   complaint as if fully stated herein.
13         14.        Plaintiffs C.H. and S.R. are persons who received and/or are currently
14   receiving medical care from Defendant.
15         15.        Defendant TANDEM DIABETES CARE, INC. is a provider of health
16    care services including products surrounding the treatment of diabetes. Defendant
17    is a health care provider under the laws of the State of California with a principal
18    place of business and/or headquarters located at 11075 Roselle Street, San Diego,
19    CA 92121.
20         16.        On or about January 17, 2020, Defendant determined that a large
21   number of patients’ personal information was accessed by one or more unauthorized
22   third parties through a “phishing” incident. The personal and private information of
23   Defendant’s patients improperly disclosed. That information included, but is not
24   limited to, patient names, social security numbers and other private, confidential
25   patient information.
26         17.        As a medical care provider, Defendant was privy to Plaintiffs’
27   confidential medical information. As a custodian of the private health information
28

     FIRST AMENDED CLASS ACTION COMPLAINT         6
     Case 3:20-cv-00634-LAB-LL Document 4 Filed 04/20/20 PageID.24 Page 7 of 14



1    of its clients, the Defendant is required by state law to ensure that such information
2    is not disclosed or disseminated without the clients’ consent.
3          18.        Among the services that Defendant provides, it is pertinent that
4    authorized medical professionals have access to their clients’ confidential medical
5    information in the system, and to subsequently access the private health information
6    of individuals receiving health care services from Defendant.
7          19.        On or about January 17, 2020, Defendant sent a letter notifying patients
8    of the data breach. The letter was signed by TDC President and CEO, John Sheridan
9    stating that their records were comprised when an unknown, unauthorized third party
10   accessed patients’ personal information through a “phishing” incident. Defendant
11   requires patients to provide detailed information about their health care, as well as
12   access to their medical records. At all relevant times, all people were patients
13   receiving health care services from Defendant.
14         20.        Defendant’s investigation has been unable to determine whether
15   Plaintiffs’ and the Class members’ personal information may have been accessed by
16   one or more additional persons and to date has not disclosed the identity of the
17   individual(s) who may have improperly accessed Plaintiffs’ and the Class members’
18   patient information. Further, the information about Plaintiffs and the Class that may
19   have been inappropriately accessed have included Plaintiffs’ and the Class members’
20   billing and insurance information, patient referral information, and appointment
21   records.
22
                                   CLASS ACTION ALLEGATIONS
23
24         21.        Plaintiffs bring this action on behalf of himself/herself individually and
25   on behalf of all others similarly situated. The putative class (“the Class”) that
26   Plaintiffs seek to represent is composed of two subclasses:
27
                 Subclass 1:
28

     FIRST AMENDED CLASS ACTION COMPLAINT          7
     Case 3:20-cv-00634-LAB-LL Document 4 Filed 04/20/20 PageID.25 Page 8 of 14


                 All citizens of the State of California who received medical care
1
                 from TANDEM DIABETES CARE, INC. whose identities,
2                personal data, and medical information were contained in an email
                 account discovered on or about January 17, 2020.
3
4                Subclass 2:
5                All citizens who received medical care from TANDEM
6                DIABETES CARE, INC. whose identities, personal data, and
                 medical information were contained in an email account
7                discovered on or about January 17, 2020.
8
9          22.        Excluded from the Class are any of Defendant’s officers, directors,

10   employees, affiliates, legal representatives, attorneys, heirs, and assigns, and any

11   entity in which Defendant has a controlling interest. Judicial officers presiding over

12   this case, its staff, and immediate family members, are also excluded from the Class.

13         23.        The members of the Class are so numerous that joinder of all members

14   is impracticable. While the exact number of the Class members is unknown to

15   Plaintiffs at this time, such information can be ascertained through appropriate

16   discovery, from records maintained by Defendant.

17         24.        There is a well-defined community of interest among the members of

18   the Class because common questions of law and fact predominate, Plaintiffs’ claims

19   are typical of the members of the class, and Plaintiffs can fairly and adequately

20   represent the interests of the Class.

21         25.        Common questions of law and fact exist as to all members of the Class

22   and predominate over any questions affecting solely individual members of the

23   Class. Among the questions of law and fact common to the Class are:

24               a) Whether Plaintiffs and the Class had their medical information

25                    recorded onto Defendant’s internet portal or platforms on or before

26                    January 17, 2020.

27               b) Whether Defendant’s publishing Plaintiffs’ and the Class’ medical

28                    information on the internet that was being stored on an email account,

     FIRST AMENDED CLASS ACTION COMPLAINT        8
     Case 3:20-cv-00634-LAB-LL Document 4 Filed 04/20/20 PageID.26 Page 9 of 14



1                     accessible to anyone without the need for decryption or entry of a
2                     password, was permissible without the prior written authorization of
3                     Plaintiffs and the Class, as required by Civil Code § 56.10 of the CMIA;
4                 c) Whether Defendant’s publishing Plaintiffs’ and the Class’ medical
5                     information on the Internet that was being stored on an email account,
6                     accessible to anyone without the need for decryption or entry of a
7                     password, was permissible without written authorization from the
8                     Plaintiffs and the Class under any exemption under Civil Code §
9                     56.10(c);
10             d)     Whether Defendant’s publishing Plaintiffs’ and the Class’ medical
11                    information on the Internet that was being stored on an email account,
12                    accessible to anyone without the need for decryption or entry of a
13                    password, constitutes a release of Plaintiffs’ and the Class’ confidential,
14                    individual identifiable medical information in violation of Civil Code
15                    §56.101 of the CMIA; and
16                e) Whether Plaintiffs and the Class are entitled to nominal and/or statutory
17                    damages.
18          26.       Plaintiffs’ claims are typical of those of the other Class members
19    because Plaintiffs, like every other Class member, were exposed to virtually
20    identical conduct and are entitled to nominal damages of one thousand dollar
21    ($1,000) per violation pursuant to Civil Code §§ 56.101 56.36(b)(1), and actual
22    damages, if any, per violation pursuant to Civil Code §§ 56.101, 56.36(b)(2).
23          27.       Plaintiffs will fairly and adequately protect the interests of the Class.
24    Moreover, Plaintiffs have no interest that is contrary to or in conflict with those of
25    the Class they seek to represent during the Class Period. In addition, Plaintiffs have
26    retained competent counsel experienced in class action litigation to further ensure
27    such protection and intend to prosecute this action vigorously.
28

     FIRST AMENDED CLASS ACTION COMPLAINT          9
     Case 3:20-cv-00634-LAB-LL Document 4 Filed 04/20/20 PageID.27 Page 10 of 14



1           28.       The prosecution of separate actions by individual members of the Class
2     would create a risk of inconsistent or varying adjudications with respect to
3     individual members of the Class, which would establish incompatible standards of
4     conduct for the Defendant in the State of California and would lead to repetitious
5     trials of the numerous common questions of fact and law in the State of California.
6     Plaintiffs know of no difficulty that will be encountered in the management of this
7     litigation that would preclude its maintenance as a class action. As a result, a class
8     action is superior to other available methods for the fair and efficient adjudication
9     of this controversy.
10          29.       Proper and sufficient notice of this action may be provided to the Class
11    members through direct mail.
12          30.       Moreover, the Class members’ individual damages are insufficient to
13    justify the cost of litigation, so that in the absence of class treatment, Defendant’s
14    violations of law inflicting substantial damages in the aggregate would go
15    unremedied without certification of the Class. Absent certification of this action as
16    a class action, Plaintiffs and the members of the Class will continue to be damaged
17    by the unauthorized release of their individual identifiable medical information.
18
                                            CAUSES OF ACTION
19
                                                 Count I
20
          Violations of the Confidentiality of Medical Information Act (“CMIA”)
21
                                   California Civil Code §§ 56, et seq.
22
23         31.        Plaintiffs incorporate by reference all of the above paragraphs of this
24    complaint as if fully stated herein.
25         32.        Defendant is a “licensed health care professional,” within the meaning
26    of Civil Code § 56.05(h), and maintained and continues to maintain “medical
27    information,” within the meaning of Civil Code § 56.05(j), of “patients” of the
28    Defendant, within the meaning of Civil Code § 56.05(k).

     FIRST AMENDED CLASS ACTION COMPLAINT          10
     Case 3:20-cv-00634-LAB-LL Document 4 Filed 04/20/20 PageID.28 Page 11 of 14



1          33.        Plaintiffs and the Class are “patients” of Defendant within the meaning
2     of Civil Code § 56.05(k) and are “endanger[ed]” within the meaning of Civil Code
3     § 56.05(e) because Plaintiffs and the Class fear that disclosure of their medical
4     information could subject them to harassment or abuse. Furthermore, Plaintiffs and
5     the Class, as patients of Defendant, had their individually identifiable “medical
6     information,” within the meaning of Civil Code § 56.05(j), created, maintained,
7     preserved, and stored on Defendant’s computer network, and were patients in
8     March 3, 2020.
9          34.        By making Defendant’s email account accessible to third parties,
10   Defendant negligently created, maintained, preserved, stored, and then exposed
11   Plaintiffs’ and the Class members’ individual identifiable “medical information,”
12   within the meaning of Civil Code § 56.05(j), including Plaintiffs’ and the Class
13   members’ names, genders, date of birth, medical record numbers, parent and
14   guardians’ names, descriptions of the imaging study and the names of the referring
15   physician, on the Defendants’ internal internet portal maintained by Defendant.
16         35.        Defendant allowed Plaintiffs and the Class members’ medical
17    information to become publicly available on the Internet by publishing it on an
18    email account which was accessed by unidentified unauthorized third parties.
19         36.        Defendant allowed to be published Plaintiffs’ and the Class members’
20    medical information through one of Defendant’s email accounts, without the prior
21    written authorization of Plaintiffs and the Class, as required by Civil Code § 56.10
22    of the CMIA.
23         37.        Defendant’s failure to obtain the written consent of Plaintiffs and the
24    Class before allowing to be published Plaintiffs’ and the Class members’ medical
25    information that was being stored on an email account, accessible to anyone without
26    the need for decryption or entry of a password, without the prior written
27    authorization of Plaintiffs and the Class, constitutes a negligent release of Plaintiffs’
28    and the Class members’ confidential, individual identifiable “medical information”

     FIRST AMENDED CLASS ACTION COMPLAINT        11
     Case 3:20-cv-00634-LAB-LL Document 4 Filed 04/20/20 PageID.29 Page 12 of 14



1     to an unauthorized person or persons in violation of Civil Code § 56.101 of the
2     CMIA and the common law.
3            38.      Furthermore, Defendant’s publishing Plaintiffs’ and the Class
4     members’ medical information on the Internet that was being stored on an email
5     account, was not permissible without written authorization from Plaintiffs and the
6     Class under any exemption under Civil Code § 56.10(c).
7            39.      As a result of Defendant’s above-described conduct, Plaintiffs and the
8     Class have suffered damages from the unauthorized release of their individual
9     identifiable “medical information” made unlawful by Civil Code §§ 56.10, 56.101.
10           40.      Because Civil Code § 56.101 allows for the remedies and penalties
11    provided under Civil Code § 56.36(b), Plaintiff, individually and for each member
12    of the Class, seek nominal damages of one thousand dollars ($1,000) for each
13    violation under Civil Code §56.36(b)(1), and actual damages suffered, if any,
14    pursuant to Civil Code § 56.36(b)(2) and damages provided by the common law.
15
                                            PRAYER FOR RELIEF
16
17            WHEREFORE, Plaintiffs respectfully request the Court grant Plaintiffs and
18   the Class the following relief against Defendant:
19
         •    That the Court determine that this action may be maintained as a Class Action
20
              by certifying this case as a Class Action as to both Subclass 1 and 2;
21
         •    That the Court appoint Plaintiffs to serve as the Class Representatives in this
22
              matter and appoint Plaintiffs’ Counsel as Class Counsel;
23
         •    That Plaintiffs and the Class be awarded prejudgment interest, reasonable
24
              attorneys’ fees, and costs of suit pursuant to Code of Civil Procedure § 1021.5
25
              and California Civil Code § 1780, and/or any other applicable law;
26
         •    That Defendant’s wrongful conduct alleged herein be adjudged and decreed
27
              to violate the statutes and laws asserted herein;
28

     FIRST AMENDED CLASS ACTION COMPLAINT          12
     Case 3:20-cv-00634-LAB-LL Document 4 Filed 04/20/20 PageID.30 Page 13 of 14



1        •    That Plaintiffs and the Class be awarded injunctive relief prohibiting such
2             conduct in the future;
3
                                               For Count I
4
                             Violations of Cal. Civ. Code §§ 56, et seq. (CMIA)
5
6         • An award of nominal damages in the amount of $1,000.00 per violation to
7              each of the named Plaintiffs individually and to each member of the Class
8              pursuant to Cal. Civ. Code § 56.36(b)(1);
9         • An award of actual damages according to proof per violation pursuant to Cal.
10             Civ. Code § 56.36(b)(2); and
11        • Any and all further relief that this Court deems just and proper.
12
                                               For Count II
13
                                                Negligence
14
15           • As alleged in this complaint, Defendant undertook care of confidential
16             medical information and personal information belonging to Plaintiffs and the
17             putative class, then breached its legal duty by failing to maintain adequate
18             technological safeguards, falling below the standard of care in the
19             technological industry, directly and proximately causing foreseeable risk of
20             patient data loss and harm and identity theft and other economic losses, in
21             amounts to be decided by the jury.
22
23                                             Respectfully submitted,
24
     Dated: April 1, 2020                      SWIGART LAW GROUP, APC
25
26
27                                             _/s/ Joshua B. Swigart________________
28                                             Joshua B. Swigart
     FIRST AMENDED CLASS ACTION COMPLAINT        13
     Case 3:20-cv-00634-LAB-LL Document 4 Filed 04/20/20 PageID.31 Page 14 of 14


                                            Attorneys for Plaintiffs
1
                                            and the Putative Class
2
3
4
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     FIRST AMENDED CLASS ACTION COMPLAINT    14
